DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 13 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Patent 5,530,760 (patented 25 June 1996) (“Paisley”).
Claim 13 is drawn to “a signal generation apparatus.” The following table illustrates the correspondence between the claimed apparatus and the Paisley reference.
Claim 13
The Paisley Reference
“13. A signal generation apparatus, comprising:
The Paisley reference describes a surround sound signal decoder corresponding to the claimed signal generation apparatus. Paisley at Abs., col. 1 ll. 5–12.
“a signal processor that generates a signal to be supplied to                                             
                                                M
                                            
                                         exciters on a basis of an audio signal obtained from an external signal, wherein the signal processor generates                                             
                                                M
                                            
                                         kinds of first audio signals on a basis of the audio signal, and
Paisley’s decoder generates four (M) channel signals for four (M) speakers: left, right, center and surround. Id. at col. 2 l. 65 to col. 3 l. 40, col. 6 l. 49 to col. 7 l. 56, FIG.5.
“generates, on a basis of                                             
                                                M
                                                -
                                                O
                                            
                                         combinations, which are different from one another, of                                             
                                                K
                                            
                                         kinds of the first audio signals selected from the                                             
                                                M
                                            
                                         kinds of the first audio signals (where                                             
                                                2
                                                <
                                                =
                                                K
                                                <
                                                 
                                                M
                                                 
                                                a
                                                n
                                                d
                                                 
                                                1
                                                <
                                                =
                                                O
                                                <
                                                M
                                                -
                                                1
                                            
                                        ), a second audio signal for each of the                                             
                                                M
                                                -
                                                O
                                            
                                         combinations, and
The decoder then generates two (                                            
                                                M
                                                -
                                                O
                                            
                                        ) second signals based on two (                                            
                                                M
                                                -
                                                O
                                            
                                        ) combinations of three (K) signals: L’ based on L and C and R’ based on R and C. See id.
“supplies, to the                                             
                                                M
                                            
                                         exciters,                                             
                                                M
                                                -
                                                O
                                            
                                         kinds of the second audio signals and a third audio signal that is one of the                                             
                                                M
                                            
                                         kinds of the fist audio signals.”
The decoder will further generate two third signals: S and C’ based on C. See id. The decoder supplies the second and third signals to four (M) speakers corresponding to the L, R, C and S channels. Id.

Table 1
For the foregoing reasons, the Paisley reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–12 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2012/0243719 (published 27 September 2012) (“Franklin”) and Paisley.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Franklin, Paisley and US Patent Application Publication 2009/0041265 (12 February 2009) (“Kubo”).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Franklin, Paisley and US Patent 5,930,376 (patented 27 July 1999) (“Markow”).
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Franklin, Paisley, Markow and US Patent Application Publication 2003/0219137 (published 27 November 2003) (“Fincham”).
Claim 1 is drawn to “a display apparatus.” The following table illustrates the correspondence between the claimed apparatus and the Franklin reference.
Claim 1
The Franklin Reference
“1. A display apparatus, comprising:
The Franklin reference describes a flexible display 14 corresponding to the claimed display apparatus. Franklin at Abs., ¶ 39, FIG.1.
“a thin plate-like display cell that displays an image;
Franklin’s flexible display 14 includes a thin plate-like display cell, such as a display layer containing an array of display pixels. Id. at ¶ 39, FIGs.5, 6, 11, 12.
“M exciters that are disposed on a back surface side of the display cell, and vibrate the display cell; and
In an embodiment, Franklin mounts transducers 50 on the rear of display 14 to form an array of M speakers /exciters, for example, five speakers 48. Id. at ¶¶ 82–85, FIG.15.
“a driving section that drives the display cell and the                                             
                                                M
                                            
                                         exciters,
Franklin contemplates a driving section to provide multi-channel audio (e.g., center, left, right, surround) to speakers 48. Id. at ¶ 85.
“wherein the driving section generates M kinds of first audio signals on a basis of an audio signal obtained from an external signal,
Franklin describes the basic idea of routing surround sound channels to respective speakers 48. Id. at ¶¶ 83–85, FIG.15. This would be understood by one of ordinary skill in the art as including the generation of M kinds of first audio signals for M speakers/exciters.
“generates, on a basis of                                             
                                                M
                                                -
                                                O
                                            
                                         combinations, which are different from one another, of                                             
                                                K
                                            
                                         kinds of the first audio signals selected from the M kinds of the first audio signals (where                                             
                                                2
                                                <
                                                =
                                                K
                                                <
                                                 
                                                M
                                            
                                         and                                             
                                                1
                                                <
                                                =
                                                O
                                                <
                                                M
                                                -
                                                1
                                            
                                        ), a second audio signal for each of the                                             
                                                M
                                                -
                                                O
                                            
                                         combinations, and
The Franklin reference does not provide a detailed description of its driving section. It accordingly does not describe the claimed generation of                                             
                                                M
                                                -
                                                O
                                            
                                         second audio signals for                                             
                                                M
                                                -
                                                O
                                            
                                         combinations based on                                             
                                                K
                                            
                                         kinds of the first audio signals.
“supplies, to the                                             
                                                M
                                            
                                         exciters,                                             
                                                M
                                                -
                                                O
                                            
                                         kinds of the second audio signals and a third audio signal that is one of the                                             
                                                M
                                            
                                         kinds of the fist audio signals.”
Because the Franklin reference does not generate the                                             
                                                M
                                                -
                                                O
                                            
                                         second audio signals, it does not supply the second audio signals to the M exciters.

Table 2
The table above shows that the Franklin reference describes a flexible display 14 corresponding closely to the claimed display apparatus. The two differ because Franklin’s flexible display 14 does not generate the claimed second signals from                         
                            M
                            -
                            O
                        
                     combinations of                         
                            K
                        
                     kinds of the first audio signals and then supply the resulting                         
                            M
                            -
                            O
                        
                     second signals to                         
                            M
                            -
                            O
                        
                     exciters while supplying a third signal to                         
                            O
                        
                     exciters.
The differences between the Franklin reference and the claimed display apparatus are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. Franklin’s flexible display 14 includes multiple speakers 48 useful for reproducing multi-channel audio—for example, left, right, center and surround channels.
The Paisley reference, like the Franklin reference, belongs to the field of multi-channel audio reproduction. Paisley at Abs., col. 1 ll. 5–12. Paisley recognizes that when reproducing multi-channel, or surround sound audio, it is common to include a central channel. Id. at cols. 1–2. When presenting center channel audio strictly over a center speaker, the resulting sound may exhibit a reduced depth of sound. Id. Accordingly, Paisley suggests modifying the surround sound decoder so that it would first decode at least four (M) signals: left, right, center and surround (L, R, C, S). Id. at col. 2 l. 65 to col. 3 l. 40, col. 6 l. 49 to col. 7 l. 56, FIG.5. The decoder would then generate two (                        
                            M
                            -
                            O
                        
                    ) second signals based on two (                        
                            M
                            -
                            O
                        
                    ) combinations of three (K) signals: L’ based on L and C and R’ based on R and C. See id. The decoder will further generate two third signals: S and C’ based on C. See id. Through this arrangement, Paisley enables controllably reproducing center channel audio by both the left and right speakers, increasing the depth of sound. See id.
Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Franklin’s flexible display 14 to include a similar mechanism to the one described by Paisley so a surround sound decoder could adjust the amount of center channel sound reproduced by left and right speakers. The resulting decoder, or driving section, would decode surround sound audio into M first signals, to form M-O combinations of K of the first signals to generate M-O second signals, to form O third signals and to provide the M-O second signals and O third signals to speakers 48. For the foregoing reasons, the combination of the Franklin and the Paisley references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
wherein the driving section supplies the                         
                            M
                            -
                            O
                        
                     kinds of the second audio signals and the third audio signal to the                         
                            M
                        
                     exciters at high volume.
Claim 3 depends on claim 2 and further requires the following:
wherein the driving section supplies the                         
                            M
                        
                     kinds of the first audio signals to the                         
                            M
                        
                     exciters at low volume.
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of modifying Franklin’s flexible display 14 so that its decoder includes the ability to controllably mix the amount of a center channel inserted into left and right channels. See Franklin at col. 6 l. 49 to col. 7 l. 56, FIG.5. The display’s user would then be able to adjust the amount of center audio provided at will based on personal preference. See id. For example, the user, guided by the Paisley reference, would consider mixing the center channel into the left and right channels when the user is seated in an ideal position, located between the left and right speakers and on-axis with the center speaker. See id. In other situations where the user is not ideally located, the user might reduce or eliminate the center channel from the left and right channels, producing M kinds of first audio signals for M speakers/exciters to preserve channel separation. See id. And since the choice is left up to a user, the user may determine through routine experimentation and personal preference to mix the center channel into the left and right channels at high volumes to increase the depth of field when the center channel is very apparent and to not mix the center channel into the left and right channels at low volumes when separation is more valuable because of lower overall sound volume. See id. For the foregoing reasons, the combination of the Franklin and the Paisley references makes obvious all limitations of the claims.
Claim 4 depends on claim 1 and further requires the following:
“wherein the driving section supplies, to                         
                            M
                            -
                            O
                        
                     of the exciters,                         
                            M
                            -
                            O
                        
                     kinds of fourth audio signals generated by attenuating a predetermined low range in each of the second audio signals, and supplies a fifth audio signal generated by attenuating a predetermined low range in the third audio signal to the exciters to which the fourth audio signal is not supplied of the                         
                            M
                        
                     exciters.”
The Franklin reference does not describe the claimed attenuation of a predetermined low range in second audio signals and a third audio signal. Franklin teaches instead routing multi-channel audio signals to speakers contained in a flexible display 14. Moreover, the Kubo reference describes a technique for improving perceived bass response of small speakers typical of those included in a display device (e.g., Franklin’s flexible display 14). Kubo at ¶¶ 2–5, 62–75, FIG.1. Kubo’s technique involves passing signals intended for display-mounted speakers through high-pass filters 111, 112 to remove bass frequencies. Id. The bass frequencies are then analyzed in a parallel path to create synthetic bass harmonics that are added to the high-pass filtered signals, creating an impression of improved bass response through the harmonics. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to similarly modify Franklin’s flexible display 14 to create an enhanced perceived bass response. That improvement would involve creating the claimed fourth and fifth audio signals through high-pass filtering (i.e., attenuating a predetermined low range) of the signals used to drive Franklin’s speakers 48. For the foregoing reasons, the combination of the Franklin, the Paisley and the Kubo references makes obvious all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
“further comprising a plurality of bass speakers, wherein in a case where the                         
                            M
                        
                     kinds of the exciters and the plurality of bass speakers are collectively called vibration sources, distances in a plane between two mutually adjacent vibration sources are equal to one another.”
The Franklin reference describes a flexible display 14 including a plurality of speakers 48 arranged to reproduce multiple audio channels. Franklin at ¶¶ 83–85, FIG.15. Franklin further describes configuring some of the speakers to reproduce bass signals. Id. at ¶ 63. The Markow reference, like Franklin, describes a display with mounted speakers. Markow at col. 5, FIGs.2, 4, 5. Markow describes various display-speaker configurations, including a configuration that includes a left bass speaker and a right bass speaker. Id.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to alternatively configure Franklin’s display 14 with left and right bass speakers as taught and suggested by Markow.
The claim limitation “distances in a plane between two mutually adjacent vibration sources are equal to one another” is a tautological. Any two adjacent speakers are mutually adjacent and share the same distance between each other. Accordingly, all of the adjacent speakers 48 depicted by Franklin in FIG.15 are mutually adjacent and are equidistant from each other. For the foregoing reasons, the combination of the Franklin, the Paisley and the Markow references makes obvious all limitations of the claim.
Claim 6 depends on claim 1 and further requires the following:
“further comprising                         
                            N
                        
                     bass speakers, wherein the driving section generates, on a basis of                         
                            N
                        
                     combinations, which are different from one another, of                         
                            J
                        
                     kinds (                        
                            2
                            <
                            =
                            J
                            <
                            =
                            N
                        
                    ) of the second audio signals selected from                         
                            M
                            -
                            O
                        
                     kinds of the second audio signals as well as the third audio signal, a sixth audio signal for each of the                         
                            N
                        
                     combinations, and supplies                         
                            N
                        
                     kinds of the sixth audio signals to the                         
                            N
                        
                     bass speakers.”
The obviousness rejection of claim 5, incorporated herein, shows the obviousness of modifying Franklin’s flexible display 14 according to the teachings of Markow to include plural bass speakers, such as a left bass speaker and a right bass speaker. The Fincham reference further teaches and suggests generating sixth audio signals for left and right bass speakers (N=2) by mixing second audio signals for left and right channels (J=2) with bass audio (third audio signals). Fincham at ¶¶ 57, 90, 91, 94, FIG.11. Fincham teaches that this can generate a perception of a broader sound field, along the same lines as Paisley’s technique discussed in the obviousness rejection of claim 1, incorporated herein. See id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Franklin’s display 14 to include a plurality of bass speakers (i.e., left/right) and to generate audio for the speakers by combining left/right audio with bass audio as taught and suggested by Fincham. For the foregoing reasons, the combination of the Franklin, the Paisley, the Markow and the Fincham references makes obvious all limitations of the claim.
Claim 7 depends on claim 1 and further requires the following:
“wherein the                         
                            M
                        
                     exciters include a left exciter, a middle exciter, and a right exciter, the                         
                            M
                        
                     kinds of the first audio signals include a first left audio signal, a first middle audio signal, and a first right audio signal, the                         
                            M
                            -
                            O
                        
                     kinds of the second audio signals include a second left audio signal and a second right audio signal, and the driving section generates the first left audio signal, the first middle audio signal, and the first right audio signal on a basis of the audio signal, generates the second left audio signal on a basis of the first left audio signal and the first middle audio signal, and generates the second right audio signal on a basis of the first right audio signal and the first middle audio signal, and the driving section supplies the second left audio signal to the left exciter, supplies the first middle audio signal to the middle exciter, and supplies the second right audio signal to the right exciter.”
Claim 8 depends on claim 7 and further requires the following:
“wherein at high volume, the driving section supplies the second left audio signal to the left exciter and supplies the second right audio signal to the right exciter.”
Claim 9 depends on claim 7 and further requires the following:
“wherein at low volume, the driving section supplies the first left audio signal to the left exciter, supplies the first middle audio signal to the middle exciter, and supplies the first right audio signal to the right exciter.”
The obviousness rejection of claims 1–3, incorporated herein, shows that the combination of Franklin and Paisley makes obvious the limitations of claims 7–9. For the foregoing reasons, the combination of the Franklin and the Paisley references makes obvious all limitations of the claims.
Claim 10 depends on claim 1 and further requires the following:
“wherein the                         
                            M
                        
                     exciters include a first top-left exciter, a first bottom-left exciter, a middle exciter, a first top-right exciter, and a second bottom-right exciter, the                         
                            M
                        
                     kinds of the first audio signals include a first top-left audio signal, a first bottom-left audio signal, a first middle audio signal, a first top-right audio signal, and a first bottom-right audio signal,                         
                            M
                            -
                            1
                        
                     kinds of the second audio signals include a second top-left audio signal, a second bottom-left audio signal, a second top-right audio signal, and a second bottom-right audio signal, and the driving section generates the first top-left audio signal, the first bottom-left audio signal, the first middle audio signal, the first top-right audio signal, and the bottom-right audio signal on a basis of the audio signal, generates the second top-left audio signal on a basis of the first top-left audio signal and the first middle audio signal, generates the second bottom-left audio signal on a basis of the first bottom-left audio signal and the first middle audio signal, generates the second top-right audio signal on a basis of the first top-right audio signal and the first middle audio signal, and generates the second bottom-right audio signal on a basis of the first bottom-right audio signal and the first middle audio signal, and the driving section supplies the second top-left audio signal to the top-left exciter, supplies the second bottom-left audio signal to the bottom-left exciter, supplies the first middle audio signal to the middle exciter, supplies the second top-right audio signal to the top-right exciter, and supplies the second bottom-right audio signal to the bottom-right exciter.”
Claim 11 depends on claim 10 and further requires the following:
“wherein at high volume, the driving section supplies the second top-left audio signal to the top-left exciter, supplies the second bottom-left audio signal to the bottom-left exciter, the second top-right audio signal to the top-right exciter, and supplies the second bottom-right audio signal to the bottom-right exciter.”
Claim 12 depends on claim 10 and further requires the following:
“wherein at low volume, the driving section supplies the first top-left audio signal to the top-left exciter, supplies the first bottom-left audio signal to the bottom-left exciter, supplies the first top-right audio signal to the top-right exciter, and supplies the first bottom-right audio signal to the bottom-right exciter.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of controllably mixing a center channel into left and right channels. That concept is plainly applicable to a display including any number of left and right speakers. For example, Franklin includes an embodiment with upper and lower left speakers and upper and lower right speakers. See Franklin at FIG.15. This would have reasonably suggested mixing the middle channel into an upper left channel, a lower left channel, an upper right channel and a lower right channel as claimed. Moreover, the rejection of claims 2 and 3, incorporated herein, show the obviousness of selectively a center channel to left and right channels based on volume and derived through routine experimentation and user preference. For the foregoing reasons, the combination of the Franklin and the Paisley references makes obvious all limitations of the claims.
Summary
Claims 1–13 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary Examiner
Art Unit 2651

4/21/2022